COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:           In the Interest of C.J., a Child

Appellate case number:         01-19-00704-CV

Trial court case number:       2018-00169J

Trial court:                   313th District Court of Harris County

        This is an accelerated appeal from an order terminating the parental rights of appellant,
S.W. On November 14, 2019, we abated this appeal and remanded the case to the trial court to
immediately hold a hearing on appellant’s retained counsel’s motion to withdraw1 and to determine
if appellant is indigent, to appoint new counsel to represent appellant if she is indigent, or to
determine whether appellant may proceed pro se, after advising her of the dangers of
self-representation.
        The trial court clerk has filed a supplemental clerk’s record that includes the trial court’s
order, signed on December 3, 2019, finding that appellant had consented to the motion to withdraw
filed by her retained counsel and that another attorney, Karlene Poll, “ha[d] entered a Notice of
Appearance of Counsel” for appellant. The trial court also found that appellant “d[id] not lack
funds to pay for costs.” Thus, the trial court granted retained counsel’s motion to withdraw,
substituted Karlene Poll as appellant’s attorney of record, and ordered appellant to pay all costs on
appeal.
       We reinstate the appeal on the Court’s active docket.
       The Clerk of this Court is directed to add Karlene Poll as counsel for appellant on the
docket of this Court.
        On December 18, 2019, appellant filed a motion for review of the trial court’s December
3, 2019 order sustaining the contest to her statement of inability to pay costs. See TEX. R. CIV. P.
145 (g)(1), (2) (“The motion must be filed within 10 days after the trial court’s order is signed.”).
Appellant has also filed an Unopposed Motion for Extension of Time to File Motion for Review
of Trial Court’s Order Sustaining Objection to Indigency, requesting that this Court “extend the
time for challenging the trial court’s order” until December 18, 2019. See TEX. R. CIV. P. 145



1
       Retained counsel’s motion to withdraw stated that appellant “is indigent and c[ould] no longer
       afford retained counsel.” The motion also stated that appellant “request[ed] a court appointed
       counsel to perfect her appeal.”
(g)(2) (“The court of appeals may extend the deadline by 15 days if the declarant demonstrates
good cause for the extension in writing.”).
     We grant appellant’s motion to extend time to file her motion for review of the trial court’s
December 3, 2019 order to December 18, 2019.
       Appellant’s motion for review of the trial court’s December 3, 2019 order remains pending.
        Because this appeal involves the termination of the parent-child relationship, the Court is
required to bring appellant’s appeal to final disposition within 180 days of September 18, 2019,
the date the notice of appeal was filed in this proceeding, so far as reasonably possible. See TEX.
R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.
       It is so ORDERED.


Judge’s signature: __/s/ Julie Countiss_____
                     Acting individually  Acting for the Court

Date: ___December 31, 2019__




                                                2